Citation Nr: 0947423	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-28 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
left shoulder disability, claimed as left shoulder 
tendinitis.  

2.  Entitlement to service connection for residuals of a left 
foot fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to October 
1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO). 

The veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in December 
2008.  A transcript of the hearing is associated with the 
claims folder.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left 
shoulder disability was previously denied by the RO in April 
1990 on the basis that the Veteran was not currently 
suffering from any left shoulder disability.  The Veteran did 
not initiate an appeal of the decision.

2.  The additional evidence presented since the prior 
decision raises a reasonable possibility of substantiating 
the claim for service connection for a left shoulder 
disability.

3.  The Veteran's degenerative joint disease of the left 
shoulder is not causally related to her active duty service.  

4.  The Veteran's current left foot disorder is not causally 
related to her active duty service.  


CONCLUSIONS OF LAW

1.  The prior RO decision of April 1990 denying entitlement 
to service connection for a left shoulder disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a left 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  

3.  The Veteran's current degenerative joint disease of the 
left shoulder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  

4.  The Veteran's current left foot disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Presented to 
Reopen a Claim for Service Connection for a Left Shoulder 
Disability

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156(a).  In determining whether to reopen a 
claim, the Board undertakes a two-step process.  First, the 
Board must determine if the submitted evidence is new and 
material.  Next, if the Board determines that the evidence is 
new and material, the case is reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers, and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If no new and material 
evidence is presented to reopen the claim, then the prior 
denial remains final.  See 38 U.S.C.A. § 7105.  

A review of the history of this claim is instructive.  The 
Veteran first filed for service connection for a left 
shoulder disability in October 1989, shortly after she left 
service.  Her claim was denied in a rating decision of April 
1990.  The RO denied the Veteran's claim on the basis that 
she was not currently suffering from a left shoulder 
disability.  She did not initiate an appeal of this decision, 
so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103

The Veteran sought to reopen her claim for service connection 
in a May 2006 filing.  In its November 2006 rating decision, 
the RO properly treated the claim as one to reopen a 
previously denied claim.  Finding that no new and material 
evidence had been submitted, the RO declined to reopen the 
claim.  The Veteran filed a timely Notice of Disagreement.  

In its July 2007 Statement of the Case, the RO treated the 
claim as one for service connection without evaluating 
whether new and material evidence had been presented.  The 
Board, however, is required to address this particular issue 
(i.e., the new and material claim) in the first instance.  
The Board has the jurisdiction to address a new and material 
issue and to reach the underlying de novo claim.  If the 
Board determines that new and material evidence has not been 
received, the adjudication of the particular claim ends, and 
further analysis is neither required nor permitted.  Any 
decision that the RO may have made with respect to a new and 
material claim is irrelevant.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
See also, Jackson v Principi, 265 F.3d 1366, 1369 (2001) 
(holding that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

Thus, despite the fact that in the present case the RO 
seemingly had already determined that new and material 
evidence sufficient to reopen the Veteran's previously denied 
claim has been received, the Board will proceed to adjudicate 
this element of the appeal in the first instance.

In concurrence with the filing of her claim, the Veteran did 
not submit any evidence relating to whether she currently 
suffers from a left shoulder disability.  After filing her 
Notice of Disagreement, however, the Veteran was scheduled 
for a VA compensation and pension examination.  In that July 
2007 examination, the examiner found the Veteran to be 
suffering from degenerative joint disease of the left 
shoulder, with impingement.  

Again, the Veteran's claim for service connection was 
previously denied because she was not suffering from a left 
shoulder disability.  A VA examination finding that the 
Veteran has degenerative joint disease of the left shoulder 
certainly speaks to this deficit.  This evidence is both new 
and material, and it warrants the Board's reopening of the 
Veteran's claim.  

The Board finds that the RO decision of April 1990 was final, 
and that the Veteran therefore must introduce new and 
material evidence to reopen her claim.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Board further finds 
that the evidence introduced relates to an unestablished fact 
and raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for a left shoulder 
disability, so her claim is accordingly reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.
II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic; continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

Left Shoulder Disability

Having determined that the Veteran has introduced new and 
material evidence sufficient to reopen her claim for service 
connection for a left shoulder disability, the Board must now 
decide whether service connection is warranted.

Again, the Board acknowledges that the Veteran is currently 
suffering from a left shoulder disability, namely 
degenerative joint disease of the left shoulder, with 
impingement.  The Board also notes the intermittent 
complaints of left shoulder pain the Veteran made in service.  
Though the Veteran was seen numerous times for her right 
shoulder pain, there are occasions where she mentioned the 
left as well.  In a report of medical history compiled prior 
to her separation, the Veteran reported suffering from 
shoulder pain, specifying her right more than her left.  

Despite her current diagnosis and occasional in-service 
treatment, no nexus has been shown between the two.  The 
examiner at the Veteran's July 2007 VA examination wrote that 
the Veteran's current left shoulder complaints are not 
related to her in-service left shoulder pain.  The examiner 
found that the earlier pain was treated medically and had 
shown an improvement of symptoms, as evidenced by a normal 
compensation and pension examination in 1990 that led to the 
earlier denial.  Instead, the examiner wrote that the 
Veteran's symptoms are related to the degenerative aging 
process and not a result of her in-service pain.  There are 
no other medical opinions in the file regarding a nexus.  

The Veteran testified regarding her left shoulder condition 
in her December 2008 hearing.  She stated that there was no 
one incident that led to her shoulder pain; instead, she 
contended that the pain was a result of overuse and repeated 
motion.  

While the Veteran has attributed her current left shoulder 
pain to her active duty service, she is not a medical expert 
and thus not competent to offer such an opinion.  To the 
extent that the Veteran speaks to the diagnosis and causation 
of her degenerative joint disease of the left shoulder, the 
Board finds that she is not competent to do so and will not 
consider her testimony for these purposes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the Veteran's degenerative joint disease of the left 
shoulder is not causally related to her active duty service, 
the Board concludes that the Veteran's current degenerative 
joint disease of the left shoulder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303.  

Fracture of the Left Foot

The Veteran contends that the pain she currently experiences 
in her left foot is causally related to a fracture she 
suffered while in service.  Her claim must be denied, 
however, as the two are not causally related.

First, the Board acknowledges that the Veteran injured her 
left foot during service.  Service treatment records show 
that the Veteran sustained an injury while running in 
February 1988.  She was placed in an air cast and given a 
radiologic consultation.  The radiologist reported no 
abnormal findings.  He did notice an equivocal faint 
calcification, and he could not rule out the possibility of 
an avulsion injury.  Her foot was then put in a cast.  Though 
she was seen for follow-up treatments after her cast was 
removed in March 1988, she was feeling well enough in her May 
1989 report of medical history that she did not mention left 
foot pain among the litany of problems from which she 
suffered.  

The Board also acknowledges that the Veteran suffers from 
some left foot pain today.  The Veteran was afforded a VA 
examination in August 2006.  The examiner reviewed the 
Veteran's service treatment records and medical history.  The 
Veteran reported that her left foot and ankle pain began in 
2005.  She stated that he primary care physician diagnosed 
her as suffering from a left heel spur.  

Concurrent with the examination, the Veteran's heel and foot 
were x-rayed.  The radiologist noted plantar and posterior 
calcaneal spurring, and gave an impression of calcaneal 
spurring.  Otherwise, he found the bones and joints of the 
Veteran's left foot and ankle to be unremarkable, and he 
reported that the Veteran's arch was normally maintained.  
Reading the results of the radiologist in concert with his 
examination, the VA examiner diagnosed the Veteran as 
suffering from a left heel spur and a possible remote 
avulsion injury.  

Despite this current pain and in-service occurrence, there is 
no evidence that the two are related.  In the same August 
2006 VA examination, the examiner stated that her current 
pain was unrelated to the possible injury she suffered in-
service.  The examiner based his opinion on the fact that the 
Veteran's pain had started only 18 months before the 
examination, and that there was no certainty that the Veteran 
had suffered an avulsion injury.  

The Veteran attempted to provide the missing nexus in her 
December 2008 hearing.  She described fracturing her foot 
while running, and stated that since then, she is in constant 
pain.  She describes having to stop walking when the pain in 
her foot becomes too intense.  The Veteran stated that she 
treats her pain with ibuprofen.  

In support of her claim, the Veteran submitted two lay 
statements: one from a friend and one from her husband.  The 
Veteran's friend recalls attending the Veteran's brother's 
funeral in February 1988, and the friend remembers the 
Veteran having a cast on her foot.  The Board certainly finds 
this account to be credible, as service treatment records 
demonstrate that the Veteran was in a cast in February 1988.  
That the Veteran suffered an in-service injury has already 
been conceded, however, so this letter is not relevant to the 
decision here.  

The Veteran's husband wrote in May 2007 that he also 
remembered the Veteran wearing a cast at her brother's 
funeral.  He further stated that the Veteran has suffered 
from foot pain throughout their 15 year marriage, (which 
commenced in 1992, 3 years after service).

While the Board finds all of these statements to be credible, 
none of these individuals is competent to testify as to the 
possibility of a medical nexus.  While the Veteran has made 
numerous statements regarding her left foot pain, the 
statements alone cannot serve as the basis for finding 
service connection.  The Board will accept the Veteran's 
contentions as to her symptoms, but the Veteran and the 
others are not competent to testify as to the etiology of her 
claimed disability.  To the extent that they speak to the 
diagnosis and causation of her left foot pain, the Board 
finds them not competent to do so and will not consider them 
for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Further, the Board finds the length of time between the 
Veteran's separation from active duty service and her May 
2006 claim to be probative of the fact that her current foot 
pain is unrelated to service.  In making its decision, the 
Board may consider the length of the period following service 
where the Veteran did not report the symptoms being 
complained of in the present issue.  Maxson v. Gober, 230 
F.3d 1130, 1133 (Fed. Cir. 2000).  Here, the Veteran 
separated from active service in October 1989, but did not 
file a claim for service connection for residuals of a left 
foot fracture until May 2006.  The fact that the Veteran 
filed claims with VA the month that she left service but did 
not seek compensation for residuals of a left foot fracture 
is, at the least, suggestive of the fact that her current 
foot pain is unrelated to her active duty service.  

As the probative medical evidence of record indicates that 
the Veteran's current left foot disorder is not causally 
related to her active duty service, the Board concludes that 
the Veteran's current left foot disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303.  

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2006 - prior to the initial 
RO decision in this matter - that addressed the notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  

Claims to reopen and for service connection each require 
notice tailored to the specific theory of entitlement.  With 
respect to the new and material evidence claim, the May 2006 
letter sent to the Veteran defined new and material evidence, 
and it informed the Veteran of what evidence would be 
necessary to substantiate the element of the claim for 
service connection that was found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Further, as the Board is taking an action favorable 
to the Veteran with regard to her claim to reopen, there can 
be no possibility of prejudice to her.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Claims for service connection require VA to apprise a 
claimant of all five elements of a claim for service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The May 2006 letter sent to the Veteran addressed 
each of these elements, including how an effective date is 
established and how VA determines a disability rating.  

As the Veteran has received information specific to each of 
her claims, the notification requirements of the VCAA have 
thus been satisfied as to both timing and content for all of 
the Veteran's claims now on appeal.  

Next, VA has a duty to assist the Veteran in the development 
of her claim.  This duty includes assisting her in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and the records of 
her post-service VA treatment.  The Veteran was afforded a VA 
compensation and pension examination specific to each of her 
claims.  The Board notes that the evidence already of record 
is adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

The claim for service connection for a left shoulder 
condition is reopened.  

Service connection for a left shoulder condition is denied.

Service connection for fracture of the left foot is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


